767 N.W.2d 449 (2009)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellee/Cross-Appellant,
v.
John L. COTE, Respondent-Appellant/Cross-Appellee.
Docket No. 138313.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is also considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the March 6, 2009 order of the Attorney Disciplinary Board and we REMAND this case to the Attorney Disciplinary Board for consideration as on reconsideration granted. The Board should reconsider its vacation of conditions A through D of the hearing panel's June 25, 2008 order of suspension in light of the documentation provided by the Grievance Administrator. In all other respects, the application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.